Motion to dismiss appeal granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be served and filed on or before August 30, 1962, with notice of argument for September 11, 1962, said appeal to be argued or submitted when reached. Motion to dispense with printing granted only insofar as to permit the appeal *777to be heard upon a typewritten or mimeographed record, without printing the same, but upon printed appellants’ points, the appellants to serve one copy of the typewritten or mimeographed record upon the attorney for respondent and file 6 typewritten copies or 19 mimeographed copies thereof with this court, the typewritten or mimeographed record and appellants’ printed points are to be filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.